

STOCK PURCHASE AGREEMENT
 
July 31, 2007
 
The parties to this Stock Purchase Agreement are Advanced Connections, Inc., an
Idaho corporation (“ACI”), Crystal Hospitality Holdings, Inc., a Delaware
corporation (“CHH”); and Crystal International Travel Group. Inc., a Delaware
corporation (the “Stockholder”).
 
Accordingly, it is agreed as follows:
 
1.  Transactions at the Closing. 
 
1.1  Purchase of CHH Stock. At the closing referred to in section 2, the
Stockholder shall sell, assign and deliver to ACI all of the shares of CHH
capital stock owned by the Stockholder as set forth on Schedule 1 and ACI shall
purchase and acquire those shares (the “CHH Shares”).
 
1.2  Payment of Purchase Price. 
 
At the closing, ACI shall pay $10.00 to the Stockholder. As additional
consideration and subject to the conditions set forth in Sections 1.3 and 1.4
below, ACI shall make cash payments of $2,500.00 (the “Monthly Purchase Price”)
to the Stockholder beginning on August 31, 2007 and continuing to make such
payments on the last day of each month for a period of fifty-nine months (the
“Monthly Purchase Price Period”).
 
1.3  Offset of the Monthly Purchase Price. Subsequent to the closing, ACI shall
license back to the Stockholder the right and obligation to maintain and operate
www.suntrips.com (the “Website”) pursuant to terms and conditions to be
determined within thirty days of the Closing for the Monthly Purchase Price
Period. At the end of each month during the Monthly Purchase Price Period, the
Stockholder shall calculate the revenues generated by the Website and remit to
ACI within five business days the revenue generated during the month, which
shall offset by the Monthly Purchase Price to the extent applicable.
 
1.4  Repurchase Right. At any time during the Monthly Purchase Price Period, the
Stockholder shall have the right to reacquire the Website by providing ACI ten
days prior written notice; provided, however, that if the Website is reacquired,
the sole consideration the Stockholder shall be required to tender is that ACI
shall no longer be required to make any additional Monthly Purchase Price
payments.
 
1.5  Certain Definitions. 
 
(a)  As used in this agreement:
 
(i)  the term “Cash and Cash Equivalents” means all cash and other liquid
assets, including, but not limited to, bank deposits, paper currency and coins,
negotiable money orders and checks, U.S. Treasury bills, money-market fund
shares and commercial paper;
 
(ii)  the term “Knowledge of the Stockholder” means the actual knowledge, after
due inquiry, of any the Stockholder; and
 
 
 

--------------------------------------------------------------------------------

 
(iii)  the term “Material Adverse Effect” means any change or event that has
had, or would reasonably be expected to have, a material adverse effect on the
assets, liabilities, financial condition, business, or operations of CHH.
 
2.  Closing. 
 
2.1  Date of Closing Subject to the satisfaction of the conditions set forth in
section 7 (or waiver by ACI), the closing under this agreement shall take place
at the offices of Crystal International Travel Group, Inc. at 2160 Headquarters
Plaza, 10th Floor, Morristown, New Jersey 07960 (or at such other place as the
parties may agree upon in writing) on or before July 27, 2007. The date on which
the closing is held is referred to in this agreement as the “Closing Date.” At
the closing, the parties shall execute and deliver the documents referred to in
section 8.
 
2.2  Outside Date for Closing. If the closing has not occurred by July 31, 2007,
this agreement may be terminated as provided in section 10; upon such
termination none of the parties shall have any liability of any kind arising out
of this agreement other than any liability resulting from its breach of this
agreement prior to termination.
 
3.  Representations and Warranties by CHH and the Stockholder. Each of CHH and
the Stockholder represents and warrants to ACI, except as set forth in a
correspondingly numbered disclosure schedule delivered by CHH to ACI, as
follows:
 


3.1  Organization and Authority of CHH. CHH is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has the
full power and authority to enter into and to perform this agreement and to own,
lease and operate its properties as it now does and to carry on its business as
it is presently being conducted. CHH is duly qualified and in good standing as a
foreign corporation in each jurisdiction in which it is required to be so
qualified. The copies of CHH’s organizational documents and any stockholder or
voting agreements that have been delivered to ACI are complete and correct, and
there are no other documents or agreements affecting the rights or obligations
of the stockholders of CHH as such. The execution, delivery and performance of
this agreement by CHH have been duly authorized by all necessary corporate and
stockholder action and this agreement constitutes a legal, valid and binding
obligation of CHH enforceable against CHH in accordance with its terms. CHH
Tours, Inc. is the sole stockholder of each of its subsidiaries.
 
3.2  No Conflicts. 
 
(a)  The execution, delivery and performance of this agreement by CHH and the
Stockholder will not (i) conflict with the organizational or governing documents
of CHH; (ii) conflict with, or result in the breach or termination of, or
constitute a default under, or increase CHH’s obligations, or diminish CHH’s
rights under, any lease, agreement, commitment or other instrument, or any
order, judgment or decree, to which CHH is a party or by which CHH or any of its
properties is bound; (iii) constitute a violation of any law, regulation, order,
writ, judgment, injunction or decree applicable to CHH; (iv) result in the
creation of any claim, lien, security interest, charge or encumbrance upon any
capital stock or assets of CHH; or (v) have a Material Adverse Effect.
 
(b)  No consent, approval or authorization of, or designation, declaration or
filing with, any court or governmental authority or any other person or entity
is required on the part of CHH or any of the Stockholder in connection with the
execution, delivery and performance of this agreement by CHH or the Stockholder.
 
 
2

--------------------------------------------------------------------------------

 
3.3  Capitalization. CHH has outstanding [ ] shares of common stock and no
shares of preferred stock, which are owned solely by the Stockholder and no
other person or entity holds any equity interest in CHH. The Stockholder holds
those shares of record and beneficially, free and clear of any claim, lien or
encumbrances. There are no outstanding subscriptions, options, warrants or
rights of any kind to acquire any interest in or shares of any class of CHH;
there are no outstanding securities convertible into any interest in CHH; and
there are no obligations that might require CHH to issue any such options,
warrants, rights or securities. There are no existing arrangements that require
or permit any shares or other interest in CHH to be voted by or at the
discretion of anyone other than the record owner, and there are no restrictions
of any kind on the transfer of any shares in CHH, except as may be imposed by
applicable United States federal and state securities laws. At the closing, ACI
shall acquire all of the outstanding stock of CHH, free and clear of any claim,
lien or encumbrance.
 
3.4  Financial Statements. Schedule 3.4 contains the consolidated balance sheets
of CHH as of as of December 31, 2006. All of the financial statements contained
in schedule 3.4 conform to the books and records of CHH as prepared in the
ordinary course of business, reflect all expenses attributable to CHH during the
periods covered, and present fairly the financial position and the results of
its operations of CHH as of the dates and for the periods indicated, in
accordance with GAAP applied on a consistent basis. All of the books of account
of CHH have been exhibited or made available to ACI, and those books of account
have been maintained in accordance with good business practice on a consistent
basis and accurately record all transactions of CHH during the periods covered
by them. All of the accounts receivable reflected in the balance sheets referred
to in this section 3.4, and all of the accounts receivable outstanding as of the
date of this agreement, arose from bona fide transactions in the ordinary course
of business and none of them is subject to any defense, counterclaim or setoff,
and none of the Stockholder has any reason to believe that any of them will not
be collected in full when due). In the event ACI determines, in its reasonable
discretion, that it is necessary to audit the unaudited financial statements of
CHH as of December 31, 2006 in order to comply with any applicable law, ACI
shall have the right to do so with an auditor selected by ACI in its sole
discretion, at CHH’s sole cost and expense.
 
3.5  Absence of Undisclosed Liabilities. Except to the extent reflected or
reserved for in the unaudited balance sheet as of December 31, 2006 referred to
in section 3.4, or in the notes to either balance sheet, CHH has no liability or
obligation of any kind, whether accrued, absolute, contingent or otherwise,
other than fees and expenses incurred in connection with the consummation of the
transactions contemplated hereby, for which the Stockholder are solely liable.
To the Knowledge of the Stockholder, there is no basis for the assertion against
CHH of any liability as of the date hereof.
 
3.6  Absence of Certain Changes. Since December 31, 2006, CHH has operated its
business in the ordinary course and consistent with past practice, and:
 
(a)  there has not been any change or event that has had, or would reasonably be
expected to have, a material adverse effect on the assets, liabilities,
financial condition, businesses or operations of CHH;
 
(b)  CHH has not (i) entered into any transaction or incurred any liability or
obligation, (ii) incurred any extraordinary loss (whether or not covered by
insurance), or (iii) waived any rights of value;
 
(c)  CHH has not sold or transferred any assets other than assets that have been
replaced with other assets of equal or greater value;
 
 
3

--------------------------------------------------------------------------------

 
(d)  CHH has not made any distribution or paid any dividend to any of the
Stockholder or acquired any stock or other interest in CHH or, directly or
indirectly, made any other payment of any kind or any loan to any of the
Stockholder or any of their respective affiliates or members of their respective
families;
 
(e)  CHH has not granted or agreed to grant any general increase in any rate or
rates of salaries or compensation or in benefits of any kind to its employees,
agents, contractors or consultants, or any specific increase in the salary of or
compensation to any employee, agent, contractor or consultant or any bonus or
other payment to any employee, agent, contractor or consultant;
 
(f)  there has not been any default under any indebtedness of CHH or any event
which with the lapse of time or giving of notice or both would constitute such a
default;
 
(g)  CHH has not amended or terminated any contract or license to which it is a
party;
 
(h)  CHH has not made any change in the manner in which its business is operated
or the accounting principles or practices employed by it in connection with its
business or introduced any material new method of management, operations or
accounting, and no person who was a management level employee (i.e., supervised
another employee) of CHH during the twelve months preceding the date of this
agreement is currently not employed by or performing substantially similar
services for CHH; and
 
(i)  CHH has not established any new Employee Benefit Plan, amended or modified
any existing Employee Benefit Plan, or incurred any obligation or liability
under any Employee Benefit Plan different in nature or amount from obligations
or liabilities incurred during similar periods in prior years.
 
3.7  Ownership of Personal Property. Except for the lien, if any, of current
taxes not yet due and payable, CHH has valid title, free and clear of any claim,
lien, security interest, charge or encumbrance, to all personal property used in
their respective businesses or presently located on their respective premises,
including, but not limited to, all personal property reflected on the unaudited
consolidated balance sheet of CHH as of December 31, 2006 referred to in
section 3.4. CHH does not owe any amount to, or have any contract with or
commitment to, or use any property (real or personal) in its business owned or
leased by, any of the Stockholder or any director, officer, employee, agent or
representative of CHH or any of their respective affiliates or family members.
 
3.8  Condition of Personal Property. All items of machinery, equipment and other
tangible assets owned or used by CHH are, in all material respects, in good
operating condition and in good condition of maintenance and repair, ordinary
wear and tear excepted, and conform in all material respects to all applicable
ordinances, rules, regulations and technical standards and all applicable
building, zoning and other laws.
 
3.9  Litigation; Compliance with Laws. Except as disclosed in the reports,
schedules, forms, statements and other documents required to be filed by the
Stockholder with the Securities and Exchange Commission pursuant to the
reporting requirements of the Securities Exchange Act of 1934, there is no
claim, litigation, proceeding or governmental investigation pending or, to the
Knowledge of the Stockholder, threatened, or any order, injunction or decree
outstanding, against CHH or any of its respective properties or assets, in any
jurisdiction, and, to the Knowledge of the Stockholder, there is no reasonable
basis for future claims, litigations, proceeds or investigations against CHH or
any of its properties or assets. CHH is operating its business in compliance
with all applicable legal requirements of the United States (including, but not
limited to, any United States law or regulation applicable to the conduct of
business in any foreign jurisdiction), all states and localities in the United
States, and all foreign jurisdictions and CHH, nor any manager, director or
officer of CHH, nor any of the Stockholder, has received any notice within the
prior two years or that remains outstanding or unresolved of any violation of
any applicable legal requirement of the United States, any state or locality in
the United States, or any foreign jurisdiction.
 
 
4

--------------------------------------------------------------------------------

 
3.10  Taxes. CHH has filed all tax returns (including, but not limited to, all
United States federal, state and local tax returns and all tax returns required
by any foreign jurisdiction) required by law to be filed by it and each of those
tax returns was true, correct and complete, and CHH has paid, or made provision
in its consolidated financial statements referred to in section 3.4 for payment
of, all Taxes of CHH (whether or not shown on a tax return) arising through the
date of the financial statements referred to in section 3.4. There are no claims
pending against CHH, nor to the Knowledge of the Stockholder are there any
threatened claims, for past due Taxes. There are no outstanding waivers or
agreements by CHH for the extension of the time for the assessment of any Tax.
All Taxes that are or were required by law to be withheld or collected by CHH
have been duly withheld or collected and paid to the proper tax authority. The
United States federal income tax returns of CHH have not been audited by the
Internal Revenue Service within the prior six years. For purposes of this
agreement, the term “Taxes” means all taxes, charges, fees, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation,
occupancy, rent, transaction, property or other taxes, customs, duties, fees,
assessments or charges of any kind, together with any interest and any
penalties, additions to tax or additional amounts imposed by any taxing
authority (including, without limitation, any state, local, federal or other
taxing authority, whether domestic or foreign). No taxing authority in a
jurisdiction in which CHH does not file tax returns has claimed that CHH is
obligated to file tax returns in that jurisdiction. CHH has not deferred the
payment of Taxes by the use of the cash, installment or a long-term contract
method of accounting, has been required to make an adjustment under section 481
of the Internal Revenue Code (the “Code”) because of a change of method of
accounting or has entered into any closing agreement or similar agreement
requiring a payment of Tax after the time of the closing. CHH has not deferred
the recognition of income for tax purposes beyond the taxable period in which
the payment or account receivable to which that income relates was received or
accrued. CHH has not made any payment, and through the consummation of the
closing CHH will make any payment, that would be an “excess parachute payment”
within the meaning of Code Section 280G (or any corresponding provisions of
state, local or foreign Tax law), and CHH is not a party to any agreement,
arrangement or plan that would obligate it to make any such payment.
 
3.11  Employees. 
 
(a)  For the three (3) years preceding the date of this Agreement, CHH has been
in compliance in all material respects with all currently applicable laws and
regulations respecting employment, termination of employment, discrimination in
employment, terms and conditions of employment, wages, hours, and occupational
safety and health and employment practices, and has not engaged in any unfair
labor practice. For the three (3) years preceding the date of this Agreement,
CHH has in all material respects withheld all amounts required by law or by
agreement to be withheld from the wages, salaries, and other payments to its
employees and is not liable for any material arrears of wages or any taxes or
any penalty for failure to comply with any of the foregoing. CHH is not liable
for any material payment to any trust or other fund or to any governmental or
administrative authority with respect to unemployment compensation benefits,
social security, or other benefits or obligations for employees (other than
routine payments to be made in the normal course of business and consistent with
past practice). There are no pending claims against CHH under any workers
compensation plan or policy or for long term disability. There are no
controversies pending or, to CHH’s knowledge, threatened, between CHH and any of
its employees, which controversies have or could reasonably be expected to
result in an action, suit, proceeding, claim, arbitration, or investigation
before any agency, court, or tribunal, foreign or domestic, including claims for
compensation, pending severance benefits, vacation time, vacation pay, or
pension benefits, or any other claim pending in any court or administrative
agency from any current or former employee or any other Person arising out of
CHH’s status as employer or purported employer or any workplace practices or
policies whether in the form of claims for employment discrimination,
harassment, unfair labor practices, grievances, wage and hour violations,
wrongful discharge, or otherwise. CHH is not a party to any collective
bargaining agreement or other labor union contract nor does CHH know of any
activities or proceedings of any labor union to organize any such employees. To
CHH’s knowledge, no employees of CHH are or have in the past been in material
violation of any term of any employment contract, non-competition agreement, or
any restrictive covenant to a former employer relating to the right of any such
employee to be employed by CHH because of the nature of the business conducted
by CHH or to the use of trade secrets or proprietary information of others.
 
 
5

--------------------------------------------------------------------------------

 
(b)  The transactions contemplated by this agreement will not trigger (either
alone or in connection with an employment termination) or enhance any payments
of any kind to any employee, director, consultant or independent contractor of
CHH, or limit the deducibility thereof.
 
3.12  Intellectual Property. 
 
(a)  Schedule 3.12(a) contains a true and complete list of Intellectual Property
owned or licensed by CHH. CHH owns, free and clear of any claim, lien or
encumbrance, or possesses a perpetual, exclusive, worldwide, and irrevocable
license to use, distribute, reproduce and create derivatives of, all of the
Intellectual Property listed or summarized on schedule 3.12(a), and the items
listed or summarized on schedule 3.12(a) constitute all Intellectual Property
necessary for or used in the continued operation of the business of CHH in a
manner consistent with past practices. To the Knowledge of the Stockholder, (a)
there is no violation by others of any right of CHH with respect to its
Intellectual Property; and (b) CHH was and is not infringing upon or
misappropriating any Intellectual Property or other rights of any third party,
and there are no valid grounds for any bona fide claim of any such kind. No
proceedings are pending or, to the Knowledge of the Stockholder threatened, and
no claim has been received by CHH or any of the Stockholder alleging any such
infringement or misappropriation.  No additional license fee, royalty or similar
fee of any kind is payable by CHH for the use of any Intellectual Property.
 
(b)  CHH is not, and as a result of the execution or delivery of this agreement
or performance of its obligations hereunder, will not be, in violation of any
license, sublicense, agreement or instrument to which it is a party or otherwise
bound, nor will execution or delivery of this agreement, or performance of its
obligations hereunder, (1) cause the diminution, termination or forfeiture of
any of its Intellectual Property rights, (2) cause, or create an individual or
governmental cause of action for, the violation or infringement of any
individual’s privacy rights.
 
(c)  CHH has taken commercially reasonable steps to protect its rights in its
confidential or proprietary information (both of CHH and that of third persons
that CHH has received under an obligation of confidentiality) and Intellectual
Property.
 
 
6

--------------------------------------------------------------------------------

 
(d)  “Intellectual Property” means trademarks, trade names, service marks, trade
dress, copyright registrations and applications, material copyrightable content
or other works, patents, patent applications, material trade secrets, logos,
software (including both its executable code and source code), databases
(including all of the information in the databases including, but not limited
to, personally identifiable information, nonpersonally identifiable information,
assessment data, and other items and responses), web sites, and domain names and
domain name registrations (including any URL accessible by CHH’s clients or
authorized members of the public) owned throughout the world and used, or
currently in development, by CHH in their business.
 
3.13  ERISA / Certain Employment Matters. 
 
(a)  Neither CHH nor any entity that would be deemed a “single employer” with
CHH under Section 414(b), (c), (m), or (o) of the Code or Section 4001 of ERISA
(an “ERISA Affiliate”) is a party to, obligated under, or otherwise maintains,
contributes or sponsors, any pension, annuity, retirement, equity-based, stock
purchase, savings, profit sharing, severance, health, welfare, or deferred
compensation plan or agreement, or any retainer, employment, consultant, bonus,
group insurance or other compensation, incentive or benefit contract, plan or
arrangement with regard to any current or former employee, consultant,
independent contractor or director (or any dependent or spouse thereof) of CHH
(each, an “Employee Benefit Plan”), and no such individual is entitled to any
benefits except pursuant to an Employee Benefit Plan. Each Employee Benefit Plan
complies and has been maintained and operated in all material respects in
compliance with its terms and applicable law, including, without limitation,
ERISA, the Code, and all laws and regulations of any foreign jurisdiction
applicable to it. Each Employee Benefit Plan intended to qualify under
Section 401(a) of the Code is qualified and has received a determination letter
from the IRS to the effect that it is qualified under Section 401 of the Code,
and any trust maintained pursuant thereto is exempt from federal income taxation
under Section 501 of the Code and nothing has occurred or is expected to occur
that caused or could cause the loss of such qualification or exemption or the
imposition of any penalty or tax liability. All payments required by any
Employee Benefit Plan, any collective bargaining agreement or other agreement,
or by any United States federal or state law or the law of any foreign
jurisdiction, with respect to all periods through the date of this agreement
have been made. No claim, lawsuit, arbitration or other action (whether brought
by a governmental authority or otherwise) has been threatened, asserted,
instituted, or, to the Knowledge of the Stockholder, anticipated against any of
the Employee Benefit Plans (other than non-material routine claims for benefits,
and appeals of such claims) and no “prohibited transaction” within the meaning
of Section 4975 of the Code and Section 406 of ERISA has occurred or is expected
to occur with respect to any Employee Benefit Plan. None of CHH, any Subsidiary
or any ERISA Affiliate, or any of their respective predecessors, has ever,
directly or indirectly, contributed to or been in any way liable with respect to
any plan subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA. Neither CHH nor any ERISA Affiliate provides for any health, disability,
or life insurance benefits of any kind whatsoever (other than under
Section 4980B of the Code, the U.S. Social Security Act, a plan qualified under
Section 401(a) of the Code or as otherwise required by applicable law) to any
current or future retiree or terminated employee.
 
(b)  CHH (i) has withheld and remitted all amounts required by law or by
agreement to be withheld and remitted from the wages, salaries and other
payments to their employees; (ii) is not liable for any arrears of wages or any
taxes or any penalty for failure to comply with any of the foregoing; and
(iii) is not liable for any payment to any trust or other fund or to any
governmental or administrative authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees (other than routine payments to be made in the normal course of
business and consistent with past practice). Hours worked by and payment made to
employees of CHH have not been in violation of the Fair Labor Standards Act or
any other applicable law dealing with such matters. Any individual engaged to
provide services to CHH has been correctly classified as an independent
contractor for all purposes, including payroll tax, withholding, unemployment
compensation and benefits. CHH has not received any notice of any pending or
threatened inquiry, audit or claim by any government authority or individual
concerning the correct classification as an independent contractor of any person
who has performed any services for CHH.
 
 
7

--------------------------------------------------------------------------------

 
3.14  Environmental Matters. 
 
(a)  CHH and all of the real property leased or operated by it is and, during
the period leased or operated by CHH has been in compliance in all material
respects with all United States federal, state and local, and all foreign, laws,
regulations, rules, orders, decrees, ordinances and common law relating to
pollution, the protection of human health or the environment, including, but not
limited to, laws relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (“Environmental
Laws”). “Materials of Environmental Concern” means chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products,
radiation (including, without limitation, radio-frequency radiation), and any
other chemicals, materials or substances regulated by or that could result in
liability under any Environmental Laws.
 
(b)  To the Knowledge of the Stockholder, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, but not
limited to, the release or potential release, emission, discharge or disposal of
any Material of Environmental Concern, that could form the basis of any claim
against or violation by CHH, or against any person or entity whose liability for
any claim or violation CHH has (or may have) retained or assumed either
contractually or by operation of law.
 
(c)  To the Knowledge of the Stockholder, (i) CHH has not generated, stored,
transported, treated, disposed or arranged for the treatment, transportation,
storage or disposal of Materials of Environmental Concern, (ii) there are no
underground storage tanks located on any real property owned or leased by CHH,
(iii) there is no asbestos contained in or forming part of any building,
building component, structure or office space owned or leased by CHH, (iv) no
polychlorinated biphenyls (PCBs) are used or stored at any real property owned
or leased by CHH, and (v) without limiting the generality of the preceding
clause, none of the electrical equipment located at any real property leased by
CHH contains any PCBs.
 
(d)  Materials of Environmental Concern have not been generated, transported or
disposed of by CHH or in connection with the conduct of its business from any
real property now or previously owned, leased or operated by CHH in a manner or
to a location, which could reasonably be expected to give rise to liability
under Environmental Laws.
 
3.15  Permits and Licenses. CHH has and is in compliance with, all permits,
licenses, franchises and other authorizations (“Licenses”) necessary for the
conduct of its business, and all such Licenses are valid and in full force and
effect. Schedule 3.15 contains a true and complete list of all Licenses that are
material to the conduct of the business of CHH.
 
 
3.16  Transactions with Affiliates. Except as disclosed in schedule 3.4, there
is no existing obligation, and since December 31, 2006 there has been no
transaction, between CHH and any of the Stockholder or, other than compensation
and expense reimbursement in the ordinary course consistent with past practices,
any manager, officer or director of CHH or any of their respective affiliates.
 
 
8

--------------------------------------------------------------------------------

 
3.17  No Misrepresentation. No representation or warranty by the Stockholder in
this agreement (including the schedules to this agreement) and no statement made
or contained in any certificate delivered to ACI pursuant to section 7.1
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained in
this agreement (including the schedules to this agreement) not misleading. The
representations and warranties of the Stockholder shall be true in all material
respects as of the Closing Date.
 
4.  Representations and Warranties of the Stockholder. Each of the Stockholder,
severally and not jointly, represents and warrants to CHH and ACI that he, she
or it has the full right, power and authority to enter into and perform this
agreement in accordance with its terms; that he, she or it is not bound by or
subject to any contractual or other obligation that would be violated by his,
her or its execution or performance of this agreement; that this agreement is
his, her or its legal, valid and binding obligation enforceable against him, her
or it in accordance with its terms; that he, she or it owns, beneficially and of
record, the number of shares of capital stock of CHH set forth opposite his, her
or its name on schedule 1, in each case free and clear of any liens, claims or
encumbrances; and that upon consummation of the transactions pursuant to section
1, ACI will acquire good and valid title to all the shares being purchased from
him, her or it, free and clear of any lien, claim or encumbrance.
 
5.  Representations and Warranties by ACI. ACI represents and warrants to the
Stockholder as follows:
 
5.1  Organization. ACI is a limited liability duly organized and validly
existing under the laws of the State of New Jersey and has the full power and
authority to enter into and perform this agreement in accordance with its terms.
 
5.2  Authorization of Agreement. The execution, delivery and performance of this
agreement by ACI has been duly authorized by all necessary action of ACI and
this agreement constitutes the legal, valid and binding obligation of ACI,
enforceable against it in accordance with its terms. The execution, delivery and
performance of this agreement by ACI has been duly authorized by all necessary
action of ACI and this agreement constitutes the legal, valid and binding
obligation of ACI, enforceable against it in accordance with its terms.
 
5.3  Consents of Third Parties. The execution, delivery and performance of this
agreement by ACI will not (a) conflict with the organizational documents of ACI
and will not conflict with or result in the breach or termination of, or
constitute a default under, any lease, agreement, commitment or other
instrument, or any order, judgment or decree to which ACI is a party or by which
ACI is bound, or (b) constitute a violation by ACI of any law or regulation
applicable to ACI. No consent, approval or authorization of, or designation,
declaration or filing with, any governmental authority is required on the part
of ACI in connection with the execution, delivery and performance of this
agreement. The execution, delivery and performance of this agreement by ACI will
not (a) conflict with the organizational documents of ACI and will not conflict
with or result in the breach or termination of, or constitute a default under,
any lease, agreement, commitment or other instrument, or any order, judgment or
decree to which ACI is a party or by which ACI is bound, or (b) constitute a
violation by ACI of any law or regulation applicable to ACI. No consent,
approval or authorization of, or designation, declaration or filing with, any
governmental authority is required on the part of ACI in connection with the
execution, delivery and performance of this agreement.
 
 
9

--------------------------------------------------------------------------------

 
5.4  Litigation. There is no claim, litigation, proceeding or governmental
investigation pending or, to the best of ACI’s knowledge, threatened, or any
order, injunction or decree outstanding, against ACI that would prevent the
consummation of the transactions contemplated by this agreement.
 
6.  Further Agreements of the Parties. 
 
6.1  Operation of the Business. From the date of this agreement through the
Closing Date, the Stockholder shall cause CHH and each of the Subsidiaries:
 
(a)  to carry on its business in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted;
 
(b)  not to, except with ACI’s prior written approval or as expressly set forth
on schedule 6.1(a), (i) enter into any transaction or incur any liability or
obligation (other than fees and expenses of counsel and accountants to CHH in
connection with the consummation of the transactions contemplated hereby),
(ii) sell or transfer any of its assets, other than assets that have worn out or
been replaced with other assets of equal or greater value or assets that are no
longer needed in the businesses of CHH, or (iii) hire any employee;
 
(c)  not to make any distribution or pay any dividend to any of the Stockholder
or acquire any stock or other interest in CHH or, directly or indirectly, make
any other payment of any kind or any loan to any of the Stockholder or any of
their respective affiliates or members of their respective families, other than
compensation for services or payments for products, in each case consistent with
past practices;
 
(d)  to (i) maintain all of its assets in customary repair, maintenance and
condition, except to the extent of normal wear and tear and (ii) maintain or
cause to be maintained insurance on its assets and businesses as described in
section.
 
6.2  Notices. 
 
(a)  From the date of this agreement through the Closing Date, the Stockholder
shall cause CHH promptly to notify ACI in writing of, and furnish any
information that ACI may reasonably request with respect to, (a) any claim,
litigation, proceeding or governmental investigation threatened or asserted by
or against CHH or any material development with respect to any such claim,
litigation, proceeding or investigation, (b) any event or condition that would
cause any of the conditions to ACI’s obligation to consummate the transactions
contemplated by this agreement not to be fulfilled and (c) any Material Adverse
Effect.
 
(b)  From the date of this agreement through the Closing Date, ACI shall
promptly notify CHH and the Stockholder of, and furnish any information to the
Stockholder reasonably may request with respect to, any event or condition that
would cause any of the conditions to the Stockholder’ obligations to consummate
the transactions contemplated by this agreement not to be fulfilled.
 
6.3  Consents. The Stockholder shall cause CHH to use commercially reasonable
efforts to obtain at the earliest practicable date, by instruments in form and
substance reasonably satisfactory to ACI, all consents, without any conditions
adverse to CHH or ACI, required for the consummation of the transactions
contemplated by this agreement, including, without limitation, all consents set
forth on schedule 6.3.
 
 
10

--------------------------------------------------------------------------------

 
6.4  Expenses. Except as otherwise specifically provided in this agreement, each
party shall bear its own expenses incurred in connection with the negotiation
and preparation of this agreement and in connection with all obligations
required to be performed by it under this agreement.
 
6.5  Access to Information. 
 
(a)  Prior to the closing, ACI and its representatives may make such reasonable
investigation of CHH as it may desire, and the Stockholder shall cause CHH to
give to ACI and to its counsel, accountants and other representatives reasonable
access during normal business hours throughout the period prior to the closing
to all of the assets, books, commitments, agreements, records and files of CHH,
and CHH promptly shall furnish to ACI during that period all documents and
copies of documents (certified as true and complete if requested) and
information concerning the business and affairs of CHH as ACI reasonably may
request; provided that CHH shall not be required to disclose to ACI or any
representative of ACI that information, in electronic form or otherwise, that is
proprietary to clients or customers of CHH or where such disclosure would
violate applicable law. ACI shall (unless otherwise required by applicable law)
hold, and shall cause its representatives to hold, all such information and
documents and all other information and documents delivered pursuant to this
agreement confidential and, if the transactions contemplated by this agreement
are not consummated for any reason, shall return to CHH all such information and
documents and any copies as soon as practicable and shall not disclose any such
information (that has not previously been disclosed by a party other than ACI or
its affiliates) to any third party unless required to do so pursuant to a
request or order under applicable laws and regulations or pursuant to a subpoena
or other legal process. ACI’s obligations under this section shall survive the
termination of this agreement.
 
(b)  Prior to the closing, ACI shall provide to CHH such reasonable business
records as CHH may desire regarding the financial ability of ACI to consummate
the transactions contemplated by this Agreement; provided that ACI shall not be
required to disclose to CHH that information, in electronic form or otherwise,
that is proprietary to clients or customers of ACI or where such disclosure
would violate applicable law. CHH shall (unless otherwise required by applicable
law) hold, and shall cause its representatives to hold, all such information and
documents and all other information and documents delivered pursuant to this
agreement confidential and, if the transactions contemplated by this agreement
are not consummated for any reason, shall return to ACI all such information and
documents and any copies as soon as practicable and shall not disclose any such
information (that has not previously been disclosed by a party other than CHH or
its affiliates) to any third party unless required to do so pursuant to a
request or order under applicable laws and regulations or pursuant to a subpoena
or other legal process. CHH’s obligations under this section shall survive the
termination of this agreement.
 
6.6  Releases. Effective as of the Closing Date, and subject to the closing
having occurred:
 
(a)  The Stockholder fully and unconditionally releases and discharges CHH and
its successors and assigns, from all claims or causes of action, whether known
or unknown, that it, he or she ever had or has as of the Closing Date arising
out of any event or occurrence prior to, or any fact or circumstance existing as
of, the Closing Date, except that there shall be excluded from this release by
each of the Stockholder any claim against CHH for indemnity for third party
actions brought against such Stockholder in its capacity as a Stockholder,
director, officer or employee of CHH (but this exclusion shall not limit any
rights or remedies that CHH or its affiliates may have under this Stock Purchase
Agreement).
 
 
11

--------------------------------------------------------------------------------

 
(b)  CHH fully and unconditionally releases and discharges each of the
Stockholder, and their respective successors and assigns, from all claims or
causes of action, whether known or unknown, that it ever had or has as of the
Closing Date against such Stockholder in such Stockholder’s capacity as a holder
of capital stock of CHH. For clarity, the foregoing does not release any claims
or causes of action against a Stockholder other than in such Stockholder’s
capacity as a holder of capital stock of CHH.
 
(c)  For clarity, no release or discharge of any actions or claims is made by
any party hereto with respect to this Stock Purchase Agreement or any of the
documents, instruments or agreements executed in connection therewith.
 
6.7  Other Action. No party to this agreement shall take any action that would
result in any of its representations and warranties not being true as of the
Closing Date. Each of the parties to this agreement shall use commercially
reasonable efforts to cause the closing to be held at the earliest practicable
date and, in that connection, to cause the fulfillment at the earliest
practicable date of all of the conditions to the obligations of the parties to
consummate the transactions under this agreement.
 
6.8  Further Assurances. At any time and from time to time after the closing,
each of the parties shall, without further consideration, execute and deliver to
the other parties such additional instruments of transfer, and shall take such
other action as the other may reasonably request to carry out the transactions
contemplated by this agreement.
 
6.9  Standstill. From the date of this agreement through the Closing Date (or,
for clarity, termination of this agreement pursuant to its terms, if earlier),
the Stockholder and CHH shall not directly or indirectly (i) solicit, initiate,
or encourage the submission of any proposal or offer from any person relating to
the acquisition of any capital stock or other voting securities, or any
substantial portion of the assets, of CHH (including any acquisition structured
as a merger, consolidation, or share exchange) or (ii) participate in any
discussion or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing.  The Stockholder shall
notify ACI immediately if any person makes any proposal, offer, inquiry, or
contact with respect to any of the foregoing.
 
7.  Conditions to Closing. 
 
7.1  Conditions to the Obligations of ACI. ACI’s obligation to consummate the
transactions under this agreement is subject to the fulfillment, at or prior to
the closing, of each of the following conditions (any of which may be waived in
writing by ACI):
 
(a)  each of the representations and warranties of CHH and the Stockholder
contained in this agreement shall be true in all material respects (without
duplication of any exceptions as to materiality contained therein) at and as of
the time of the closing with the same effect as if it had been made again at and
as of that time;
 
(b)  CHH and each of the Stockholder shall have performed and complied in all
material respects with each obligation, covenant and condition required by this
agreement to be performed or complied with by him, her or it prior to or at the
closing;
 
 
12

--------------------------------------------------------------------------------

 
(c)  there shall not be in effect an injunction or restraining order issued by a
court of competent jurisdiction in an action or proceeding against the
consummation of the transactions contemplated by this agreement;
 
(d)  there shall not have been any change or event that has had, or would
reasonably be expected to have, a material adverse effect on the assets,
liabilities, financial condition, businesses or operations of CHH; 
 
(e)  there shall not be pending or, to the Knowledge of the Stockholder,
threatened, any litigation, proceeding or governmental investigation relating to
the transactions contemplated by this agreement;
 
(f)  ACI shall have been furnished with certificates of CHH and of the
Stockholder’ Representative, on behalf of the Stockholder, dated the Closing
Date, in form and substance reasonably satisfactory to ACI, certifying to the
fulfillment of the conditions set forth in sections 7.1(a) through 7.1(e);
 
(g)  ACI shall have completed, to its reasonable satisfaction, its due diligence
of CHH;
 
(h)  there shall not be outstanding any option to acquire from CHH any shares of
CHH stock (other than options that will automatically terminate upon
consummation of the closing).
 
7.2  Conditions to the Obligations of the Stockholder. The obligations of the
Stockholder to consummate the transactions under this agreement are subject to
the fulfillment, at or prior to the closing, of each of the following conditions
(any of which may be waived by Stockholder holding a majority of all shares of
common stock of CHH held by all Stockholder, determined on an as converted
basis):
 
(a)  each representation and warranty of ACI contained in this agreement shall
be true in all material respects at and as of the time of the closing with the
same effect as though it had been made again at and as of that time;
 
(b)  ACI shall have performed and complied in all material respects with all
obligations, covenants and conditions required by this agreement to be performed
or complied with by it prior to or at the closing;
 
(c)  there shall not be in effect an injunction or restraining order issued by a
court of competent jurisdiction in an action or proceeding against the
consummation of the transactions contemplated by this agreement; and
 
(d)  CHH shall have been furnished with a certificate from ACI, dated the
Closing Date, in form and substance satisfactory to CHH, certifying to the
fulfillment of the conditions set forth in sections 7.2(a) through 7.2(c).
 
 
13

--------------------------------------------------------------------------------

 
8.  Transactions at the Closing. 
 
8.1  Documents to be Executed and Delivered by the Parties. At the closing, the
parties shall execute and deliver such documents and instruments as shall be
necessary to consummate the transactions contemplated by section 1.
 
8.2  Documents to be Delivered by ACI, CHH and the Stockholder. At the closing,
the parties shall deliver the following:
 
(a)  The Stockholder shall deliver to ACI the Stockholder’s original stock
certificate accompanied by a duly executed assignment separate from
certificate; 
 
(b)  the Stockholder shall deliver to ACI:
 
(i)  the certificate referred to in section 7.1(f);
 
(ii)  copies of all consents received pursuant to section 6.3; and
 
(iii)  the agreements referred to in section 7.1(h).
 
9.  Survival of Representations and Warranties; Indemnification. 
 
9.1  Survival.  
 
(a)  All representations and warranties by CHH and the Stockholder shall survive
the closing notwithstanding any investigation at any time by or on behalf of
ACI, and shall not be considered waived by the consummation of the transactions
contemplated by this agreement with knowledge of any misrepresentation or breach
by CHH or any of the Stockholder. The Stockholder shall not, however, have any
liability for misrepresentation or breach of warranty except to the extent that
notice of a claim is asserted in writing and delivered to the Stockholder’
Representative prior to the expiration of twelve months from the Closing Date,
except for (i) misrepresentations or breaches of warranty in sections 3.13 and
3.14 for which a claim may be asserted within three years after the Closing
Date, (ii) misrepresentations or breaches of warranty in sections 3.1, 3.3, 4
and 11.2 for which there shall be no time limitation for the assertion of a
claim, and (iii)  misrepresentation or breach of warranty in section 3.10, for
which a claim may be asserted at any time prior to sixty days after the
expiration of the statute of limitations applicable to the tax involved (the
representations and warranties referred to in the preceding clauses (i), (ii)
and (iii) being referred to collectively as the “Excepted Matters” and the
representations and warranties in the first sentence of section 3.1, and
sections 3.3, 4 and 11.2, being referred to as the “Fundamental Matters”).
 
(b)  All representations and warranties by ACI shall survive the closing
notwithstanding any investigation at any time by or on behalf of the Stockholder
and shall not be considered waived by their consummation of the transactions
contemplated by this agreement with knowledge of any misrepresentation or breach
by ACI. ACI shall not, however, have any liability for misrepresentation or
breach of any representation or warranty except to the extent that notice of a
claim is asserted in writing and delivered to ACI prior to the expiration of
twelve months from the Closing Date, except for misrepresentations or breaches
in sections 5.1, 5.2 or 11.2, for which there shall be no time limitation.
 
 
14

--------------------------------------------------------------------------------

 
(c)  A claim for indemnification for any matter not involving a Third Party
Claim (as defined below) may be asserted by written notice to the party from
whom indemnification is sought, specifying in reasonable detail the claim and
the basis upon which indemnification is sought.
 
(d)  All statements contained in the certificate delivered by or on behalf of
the Stockholder pursuant to section 7.1(f) of this agreement shall be considered
representations and warranties by the Stockholder to ACI with the same force and
effect as if contained in this agreement. All statements contained in the
certificate delivered by or on behalf of ACI pursuant to section 7.2(d) this
agreement shall be considered representations and warranties by ACI to the
Stockholder with the same force and effect as if contained in this agreement. 
 
9.2  Indemnification of ACI. 
 
(a)  Subject to the limitations set forth in this section 9, the Stockholder
shall indemnify ACI and its respective affiliates, partners, members,
stockholders, directors, managers, officers, employees and representatives (the
“Buyer Indemnified Parties”), in the manner and to the extent provided in this
section 9, against all loss, liability, expense (including reasonable fees and
expenses of counsel, whether involving a third party or between the parties to
this agreement), diminution in value or damage (collectively referred to as
“Losses”) any of them may suffer, sustain or become subject to as a result of
any breach of any representation, warranty, covenant or other agreement of any
of the Stockholder contained in this agreement, or any misrepresentation by any
of the Stockholder, or any claim by a third party that, without regard to the
merits of the claim, would constitute such a breach or misrepresentation. If any
representation or warranty of any of the Stockholder is inaccurate, the Buyer
Indemnified Parties shall be deemed to have suffered Losses to the extent that
the value of ACI or the value of CHH capital stock acquired by ACI is less than
it would have been if that representation and warranty had been accurate.
 
(b)  To the extent that Losses arise from a breach by a Stockholder of a
covenant of such Stockholder or a breach of warranty or misrepresentation by
such Stockholder with respect to the matters set forth in section 4, the
Stockholder (and only the Stockholder) shall bear the indemnification
obligation.
 
(c)  None of the Stockholder may seek to avoid his or her share of liability for
any Losses based on any claim that CHH is liable for all or any portion of those
Losses, and after closing the Stockholder shall have no right of indemnification
or contribution against CHH or any of the Subsidiaries for any amounts paid to
any Buyer Indemnified Party as a result of any Losses or for any other matter.
 
9.3  Indemnification of the Stockholder. 
 
ACI shall indemnify and hold harmless the Stockholder and CHH (prior to the
closing) and their respective affiliates, partners, members, stockholders,
directors, managers, officers, employees and representatives against all loss,
liability, damage, diminution in value or expense (including reasonable fees and
expenses of counsel) they may suffer, sustain or become subject to as a result
of any breach of any representations, warranties, covenants or other agreements
of ACI, as applicable, contained in this agreement, or any misrepresentation by
ACI, or any claim by a third party that, without regard to the merits of the
claim, would constitute such a breach or misrepresentation.
 
 
15

--------------------------------------------------------------------------------

 
9.4  Limitation on Liability. 
 
(a)  The Stockholder shall not be liable for any misrepresentation or breach of
warranty under this agreement unless and until the aggregate amount of Losses
incurred by the Buyer Indemnified Parties as a result of all misrepresentations
or breaches of warranty under this agreement exceeds $25,000 (in which event the
Stockholder shall be liable only for the amount in excess of the Losses incurred
by the Buyer Indemnified Parties over $25,000). This section 9.4(a) shall not
apply, however, to any misrepresentation or breach of any warranty with respect
to any of the Fundamental Matters, Excepted Matters or any matter in section
3.2(b).
 
(b)  Notwithstanding anything to the contrary in this Agreement, the Stockholder
aggregate liability under this Agreement for Losses or otherwise (including,
without limitation, for any breach of covenant, representation, warranty,
indemnity, defense obligation or other obligation under this Agreement) shall
not exceed $50,000.
 
(c)  If any third party shall notify any party hereto with respect to any matter
(a “Third Party Claim”) that may give rise to a claim for indemnification by the
party so notified against any other party to this agreement hereto, the
indemnified party shall promptly give notice of the matter to the indemnifying
party (in the case of the Stockholder, notice to the Stockholder’ Representative
being sufficient); provided, however, that no delay on the part of the
indemnified party in notifying the indemnifying party shall relieve the
indemnifying party from any obligation hereunder unless (and then solely to the
extent) the indemnifying party is thereby prejudiced. 
 
(d)  An indemnifying party will have the right to defend the indemnified party
against the Third Party Claim with counsel of its choice satisfactory to the
indemnified party provided that (i) the indemnifying party notifies the
indemnified party, in writing, within 15 days after the indemnified party has
given notice of the Third Party Claim, that the indemnifying party will assume
the defense of the Third Party Claim and pay all attorneys’ fees and other third
party defense costs in connection therewith, (ii) the indemnifying party
provides the indemnified party with evidence reasonably acceptable to the
indemnified party that the indemnifying party (in the case of the Stockholder,
that each of the Stockholder) will have the financial resources to defend
against the Third Party Claim and fulfill its indemnification obligations
hereunder, (iii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, (iv) settlement of, or an adverse
judgment with respect to, the Third Party Claim is not, in the good faith
judgment of the indemnified party, likely to establish a precedential custom or
practice adverse to the continuing business interests of the indemnified party,
and (iv) the indemnifying party conducts the defense of the Third Party Claim
actively and diligently.
 
(e)  So long as the indemnifying party (in the case of the Stockholder, the
Stockholder’ Representative on behalf of the Stockholder) is conducting the
defense of the Third Party Claim in accordance with section 9.4(d) above,
(i) the indemnified party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third Party Claim and (ii) the
indemnified party shall not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the indemnifying party (not to be unreasonably withheld). In
addition, the indemnifying party will not, at any time, consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
without the prior written consent of the indemnified party (not to be
unreasonably withheld).
 
(f)  If any of the conditions in section 9.4(d) above is or becomes unsatisfied,
(i) the indemnified party may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, the Third Party Claim in
any manner it may deem appropriate (and the indemnified party need not consult
with, or obtain any consent from, any indemnifying party in connection
therewith), provided, however, that the indemnifying party shall be given the
right to participate in such defense through counsel chosen by the indemnified
party at its expense, (ii) the indemnifying party shall reimburse the
indemnified party promptly and periodically for the costs of defending against
the Third Party Claim (including attorneys’ fees and expenses) to the extent
that the Third Party Claim is subject to indemnity hereunder, and the
indemnifying party shall remain responsible for any Losses the indemnified party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Third Party Claim to the fullest extent provided in this section
9.4(f)(subject to the other limitations set forth in this section 9).
 
 
16

--------------------------------------------------------------------------------

 
(g)  With respect to any action or proceeding subject to indemnification under
this section 9.4(g), (i) both the indemnified party and the indemnifying party
(in the case of the Stockholder, the Stockholder’ Representative), as the case
may be, shall be kept fully informed of the action or proceeding at all stages
thereof where such party is not represented by its own counsel, (ii) the parties
shall render to each other such assistance as they may reasonably require of
each other and shall cooperate in good faith with each other to try to ensure
the proper and adequate defense of any such action or proceeding brought by any
third party, and (iii) regardless of which party is controlling the settlement
or defense of any action or proceeding, both the indemnified party and
indemnifying party shall act in good faith.
 
(h)  With respect to any pending action or proceeding subject to indemnification
under this section 9.4(f), the parties shall cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
confidential business records and the attorney-client and work-product
privileges. In connection therewith, (i) each party shall use its commercially
reasonable efforts, in any action or proceeding in which he or it has assumed or
participated in the defense, to avoid production of confidential business
records (consistent with applicable law and rules of procedure), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any action or proceeding shall, to the extent
possible, be made so as to reserve any applicable attorney-client or
work-product privilege.
 
9.5  Additional Agreements Regarding Indemnity. 
 
(a)  The parties shall treat any indemnity payment made under this agreement as
an adjustment to the Purchase Price for Tax purposes, and the parties agree to
file their tax returns accordingly.
 
(b)  The amount of any Losses for which indemnification is provided under this
section 9 shall be net of (i) any amounts recovered by an indemnified party or
any of its respective affiliates pursuant to any indemnification by or
indemnification agreement with any third party, which amount shall be reduced by
the fees, costs and expenses incurred by the indemnified party or such affiliate
in recovering such indemnification to the extent not recovered, and (ii) any
insurance proceeds or other cash receipts or reimbursement received at any time
(whether before or after payment of any amounts hereunder) from an indemnifying
party or any of its respective affiliates as an offset against such Losses.
 
(c)  This section 9.5 sets forth the exclusive remedies of the parties for any
breach of this agreement by any other party, other than any rights that a party
may have against any other party hereto in the event of such other party’s
willful fraud; provided, however, the foregoing shall not limit any rights that
any party may have to seek equitable relief or any remedies that the parties may
have with respect to the Limited Guaranty attached hereto.
 
 
17

--------------------------------------------------------------------------------

 
(d)  Each indemnified party shall (at the expense and request of the
indemnifying party) use commercially reasonable efforts to pursue any available
claims under all applicable insurance policies with respect to any matter
subject to indemnification hereunder.
 
(e)  If an indemnifying party makes any indemnification payment under this
section 9 with respect to indemnification obligations of such indemnifying
party, and subsequent to such payment the indemnified party recovers any amounts
under any insurance policy with respect to any matter giving rise to such
indemnification payment, and such insurance proceeds (net of expenses incurred
in connection with making or perfecting claims under such policies and net of
the aggregate premiums paid under such policies) were not included in the
computation of the Losses subject to indemnification, within 15 days after such
payment the indemnified party who received such net insurance proceeds shall
promptly pay to the indemnifying party (and if more than one indemnifying party,
pro rata among them based on the amount of indemnification paid by each) of an
amount equal to the insurance proceeds received, up to the amount of
indemnification payments previously received by it.
 
(f)  Each indemnified party shall reasonably cooperate with an indemnifying
party, as reasonably requested by it, him or her, in order for the indemnifying
party’s efforts to mitigate Losses subject to indemnification by such
indemnifying party, but no indemnified party shall be obligated to take any
action (or omit to take any action) pursuant to this provision if in its
reasonable business judgment the that act (or omission) would be adverse to its
business interests.
 
10.  Termination. 
 
10.1  Termination. This agreement may be terminated:
 
(a)  by written agreement of ACI and the Stockholder’s Representative; 
 
(b)  by ACI or the Stockholder, by notice to the other, if at any time prior to
the Closing Date any event shall have occurred or any state of facts shall exist
that renders any of the conditions to its obligations as provided in this
agreement incapable of fulfillment and not subject to cure; or
 
(c)  by ACI or the Stockholder, by written notice to the other, if the closing
shall not have occurred by the date referred to in section 2.2.
 
10.2  Liability. The termination of this agreement shall not relieve any party
of any liability for breach of this agreement prior to the date of termination.
 
11.  Miscellaneous. 
 
11.1  Notices. Any notice or other communication under this agreement shall be
in writing and shall be considered given when delivered personally or sent by
facsimile, one business day after being sent by a major overnight courier, or
four days after being mailed by registered mail, return receipt requested, to
the parties at the addresses set forth below (or at such other address as a
party may specify by notice to the other):
 
 
18

--------------------------------------------------------------------------------

 
if to CHH:
 
Crystal Hospitality Holdings, Inc.
2160 Headquarters Plaza, 10th Floor
Morristown, New Jersery 07960
Fax: 973.644.0900


if to ACI:
 
Advanced Communications, Inc.
P.O. Box 3895
Fredericksburg, VA 22402
Fax: 540.361.7092


if to the Stockholder:
 
Crystal Hospitality Holdings, Inc.
2160 Headquarters Plaza, 10th Floor
Morristown, New Jersery 07960
Fax: 973.644.0900


11.2  Finders. The Stockholder represents and warrant that neither CHH nor any
of them has used the services of any broker or finder in connection with the
transactions contemplated by this agreement. ACI represents and warrants that it
has not used the services of any broker or finder in connection with the
transactions contemplated by this agreement.

 
11.3  Entire Agreement; Amendment. 
 
(a)  This agreement, including the schedules and exhibits, contains a complete
statement of all the arrangements among the parties with respect to its subject
matter, supersedes any previous agreements among them relating to that subject
matter, and cannot be changed or terminated orally. This agreement may be
amended or waived in writing signed (in the case of a waiver, by the party to be
charged thereby) by (i) CHH (until closing, but not thereafter),
(ii) Stockholder owning a majority of all shares of common stock held by all
Stockholder, determined on an as if converted basis (unless such amendment by
its terms affects Stockholder in a material adverse manner from other
Stockholder, in which case the written consent of such differently affected
Stockholder shall also be required), and (iii) ACI.
 
11.4  Headings. The section headings of this agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this agreement.
 
11.5  Governing Law. This agreement shall be governed by and construed in
accordance with the law of the State of Delaware applicable to agreements made
and to be performed in New York.
 
11.6  Submission to Jurisdiction. The courts located in the State and County of
New York shall have jurisdiction over the parties with respect to any dispute or
controversy between them arising under or in connection with this agreement and,
by execution and delivery of this agreement, each of the parties to this
agreement submits to the jurisdiction of those courts, including, but not
limited to, the in personam and subject matter jurisdiction of those courts,
waives any objection to such jurisdiction on the grounds of venue or forum non
conveniens, the absence of in personam or subject matter jurisdiction and any
similar grounds, consents to service of process by mail (in accordance with
section 11.1 or any other manner permitted by law) and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this agreement. These
consents to jurisdiction shall not be deemed to confer rights on any person
other than the parties to this agreement.
 
 
19

--------------------------------------------------------------------------------

 
11.7  Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE, DEFEND, INTERPRET OR OTHERWISE
CONCERNING THIS AGREEMENT.
 
11.8  Severability. If any provision of this agreement is invalid or
unenforceable, the balance of this agreement shall remain in effect.
 
11.9  Waiver. Any party may waive compliance by any other party with any
provision of this agreement. No waiver of any provision shall be construed as a
waiver of any other provision. Any waiver must be in writing.
 
11.10  Assignment. No party may assign any of its rights or delegate any of its
duties under this agreement without the consent of the other parties, except
that ACI may assign any of its rights and delegate any of its duties to any of
its affiliates (but no such assignment shall relieve ACI of any of its
obligations under this agreement).
 
11.11  Definition. As used in this agreement, the term ‘affiliate’ means any
person or entity directly or indirectly controlled by, controlling, or under
common control with, any other person or entity.
 
11.12  Publicity. Except as required by applicable law, no party shall issue any
press release or other public statement regarding the transactions contemplated
by this agreement without the prior written consent of ACI and CHH. After
execution of this agreement, CHH and ACI shall agree on a communications plan
prior to any announcement of this agreement or the transactions contemplated
hereby to any of CHH’s customers or employees (other than those employees
involved in the sale process).
 
11.13  Parties in Interest. Nothing in this Agreement is intended to confer any
rights or remedies under or by reason of this agreement on any persons or
entities other than the parties hereto, and their respective successors and
permitted assigns, and no provision of this agreement shall give any third
persons any right of subrogation or action over or against the parties hereto,
provided, however, that after closing, the identified indemnified parties shall
be third party beneficiaries of section 9. Nothing in this agreement is intended
to relieve or discharge the obligations or liability of any third persons or
entities to the parties hereto.
 
11.14  Specific Performance. CHH and the Stockholder acknowledge that the
business of CHH is of a special, unique and extraordinary character, and that
any breach of this agreement by CHH or any of the Stockholder could not be
compensated for by damages. Accordingly, if CHH or any of the Stockholder
breaches its, his or her obligations under this agreement ACI shall be entitled,
in addition to any other remedies that it may have, to enforcement of this
agreement by a decree of specific performance requiring ACI, CHH and the
Stockholder to fulfill their respective obligations under this agreement,
without any bond or other security being required and without the necessity of
showing actual damages.  The foregoing shall not limit any rights or remedies
that CHH and the Stockholder may have in connection with a breach of this
agreement by ACI.
 


 
20

--------------------------------------------------------------------------------

 
 
- SIGNATURE PAGE FOLLOWS -
 
 
21

--------------------------------------------------------------------------------

 
 

       
CRYSTAL INTERNATIONAL TRAVEL GROUP, INC.
 
   
   
    By:   /s/ Peter Dugan  

--------------------------------------------------------------------------------

Name: Peter Dugan
Title: President/CEO
   


       
CRYSTAL HOSPITALITY HOLDINGS, INC.
 
   
   
    By:   /s/ Peter Gallic  

--------------------------------------------------------------------------------

Name: Peter Gallic
Title: President
   


       
ADVANCED COMMUNICATIONS, INC.
 
   
   
    By:   /s/ Dean A. Hoagland Sr.  

--------------------------------------------------------------------------------

Name: Dean A. Hoagland Sr.
Title: President
   


 
 
 

--------------------------------------------------------------------------------

 

